        Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RASHAD WILLIAMS                                : CIVIL ACTION
                                                :
                      v.                        : NO. 17-4348
                                                :
 SARGEANT JOANNE ABT                            :


                                      MEMORANDUM
KEARNEY, J.                                                                       August 17, 2021

       A prison disciplining a pretrial detainee involved in a fight among detainees must afford

him proper notice and an opportunity to contest the discipline. The level of due process depends

on the level of discipline; the more severe disciplinary detention requires more due process than

the less severe administrative segregation. After discovery, a prison’s Chief of Security and a

Sergeant move for summary judgment arguing the pretrial detainee did not exhaust his

administrative remedies, cannot show their personal involvement in the alleged conduct, and even

if he exhausted and can show personal involvement, they provided the required due process for

the level of discipline which they now characterize as administrative segregation although their

records seemingly belie their assertions. The Chief of Security is correct as to no evidence of his

personal involvement and we must dismiss him. But the Sergeant who signed a notice charging

the pretrial detainee with a disciplinary action before the prison admittedly did not hold a hearing

is personally involved. The Sergeant also failed to adduce evidence meeting her affirmative

defense of showing the pretrial detainee failed to exhaust his administrative remedies. The facts

are not clear as to the level of discipline imposed upon the detainee. We cannot decide the required

level of due process without knowing the level of discipline. And absent a preliminary finding

based on competent evidence of the pretrial detainee not exhausting administrative remedies, we
           Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 2 of 15




will proceed to trial next month on the pretrial detainee’s procedural due process claims against

the Sergeant as there are genuine issues of material fact as to the nature of the imposed discipline

and the due process afforded him following the fight among detainees.

I.         Adduced facts 1

           The Commonwealth incarcerated Rashad Williams as a pretrial detainee at the George W.

Hill Correctional Facility in May 2015. Mr. Williams fought someone in the prison on September

16, 2015. 2 An officer reported Mr. Williams held down an inmate while his cellmate punched the

inmate. 3 The officer further reported Mr. Williams and his cellmate “will stay on the unit as

[administrative segregation] pending hearing.” 4 The various prison incident reports regarding the

September 16 fight do not mention or otherwise involve the prison’s Chief of Security, Richard

Leach. 5

           Mr. Williams appears to have been transferred to segregation on September 16 because of

the incident. 6 Mr. Williams admits the prison provided him an explanation for his transfer. 7 Inmate

Segregation Activity Logs show prison officials only offered Mr. Williams meals between

September 16 and September 27. 8 Beginning on September 28, Mr. Williams appears to have been

placed on administrative segregation and prison officials offered Mr. Williams meals, showers,

and recreation time. 9 The parties did not produce segregation activity logs after October 15,

2015. 10

           The prison provided Mr. Williams notice of a disciplinary hearing regarding the September

16 incident to take place on September 22 and 23, 2015. 11 The notice informed Mr. Williams of

being “charged with a Disciplinary Action” for engaging in certain misconduct in violation of

prison policy. 12 Sergeant Joanne Abt signed the notice. 13 The prison did not conduct a hearing

regarding the September 16 incident. 14 No one disputes the lack of a hearing.



                                                   2
         Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 3 of 15




        But it is unclear what happened with the discipline. Was Mr. Williams placed in

disciplinary detention or administrative segregation? Chief Leach swears “he can find no evidence

[Mr. Williams] was given disciplinary detention” for the September 16 incident and, instead, “[i]t

appears that [Mr. Williams] was transferred from Unit 10, Block D, to Unit 10, Block C on

September 28, 2015.” 15 He further swears, “[i]t does not appear from the records that this was

based on disciplinary detention.” 16 He swears Mr. Williams “was placed in administrative

segregation/protective custody,” where he was “permitted to have commissary and other

privileges.” 17

        He further swears he does not decide the transfer of inmates to disciplinary detention nor

play a role in ordering or commencing the actual transfer. 18 He swears the Shift Commander

oversees these transfers. 19 He swears he never decided to take Mr. Williams to disciplinary

detention, nor did he ever physically take Mr. Williams to disciplinary detention at any time. 20

        Chief Leach admits the prison did not conduct a hearing regarding the September 16

incident. 21 He swears Sergeant Abt was a disciplinary hearing officer at that time and, in her role,

she presided over hearings scheduled before her. 22 He swears she “did not have the authority to

cancel a hearing or refuse a hearing to any inmate.” 23 But he then ventures from swearing to facts

to offering an apparent speculative opinion of it being “unlikely” Sergeant Abt “would have had

anything to do with denying [Mr. Williams] any hearings.” 24

                                      Grievance procedure.

        The prison’s inmate handbook required incarcerated persons complete a grievance form to

formally file a grievance. 25 The Grievance Coordinator then reviews the grievance and either

resolves the matter or refers it to the proper section for resolution; a response to a grievance will

typically be given within seven days of the date of the grievance. 26 Once a response is received,



                                                 3
        Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 4 of 15




the incarcerated person will then sign his name at the bottom of the response. 27 He may appeal a

grievance to the Warden within seven days if he does “not agree with the response provided on

the grievance.” 28

       Mr. Williams admits he received the inmate handbook and understood the outlined

procedure for filing grievances. 29 Mr. Williams filled out various grievance forms and requests for

information regarding the September 16 incident and his transfer to restrictive housing. 30 Mr.

Williams dated these forms between September 27, 2015 and May 12, 2016. 31 The parties dispute

– and it is unclear from the record – whether Mr. Williams properly filed these grievance forms

with the prison. The “Date/Time Received,” “Grievance Coordinator Name,” “Disposition of

Grievance,” “Date of Response,” and “Responding Staff Member name” fields are blank on Mr.

Williams’ grievance forms. The “Action Taken” and “Staff Signature” fields are similarly blank

on Mr. Williams’ requests for information.

            Mr. Williams sues several state actors challenging his pretrial detention.

       Mr. Williams then pro se sued the Delaware County Board of Prison Inspectors,

Community Education Centers, Inc., and several prison officials, including Chief Leach and

Sergeant Abt, in September 2017 claiming he suffered numerous constitutional violations as a

pretrial detainee at the George W. Hill Correctional Facility. 32 Mr. Williams amended his

complaint four times. 33 Mr. Williams alleged he received notice of a hearing to convene on

September 22 and 23, 2015 regarding a September 16 fight. 34 He claimed Chief Leach and

Sergeant Abt placed him on “pre-disciplinary detention (segregation).” 35 He further alleged Chief

Leach and Sergeant Abt denied him “a misconduct hearing as stated in the pre-dated notice.” 36 He

alleged Chief Leach ordered state actors to remove him from his cell in protective custody on

September 25, 2015 and place him in the restrictive housing unit. 37



                                                 4
        Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 5 of 15




       The state actors moved to dismiss arguing Mr. Williams’ pro se claims based on events

occurring before September 28, 2015 are barred under the applicable two-year statute of

limitations including procedural due process claim related to his transfer and subsequent denial of

a hearing. 38 We agreed, having no fact basis to find Mr. Williams timely relinquished his complaint

to prison officials under the mailbox rule, and dismissed Mr. Williams’ procedural due process

claim based on the timing of his lawsuit. 39 We accordingly did not evaluate the merits of his

procedural due process claim or whether Mr. Williams properly exhausted available administrative

remedies as to this claim. 40 We allowed four other claims to proceed to discovery. 41 The state

actors later moved for summary judgment. We granted summary judgment. 42

       Mr. Williams appealed. 43 He added documents to the appellate record never shown to us

relating to the mailing of his claims under the mailbox rule. Our Court of Appeals affirmed our

judgment on all but one of Mr. Williams’ claims. 44 Our Court of Appeals vacated and remanded

our dismissal of Mr. Williams’ procedural due process claim, concluding it should have been

deemed timely under the mailbox rule based on documents never presented to us. 45 The court of

appeals remanded this procedural due process claim for our review on the merits. 46 The parties

engaged in discovery.

II.    Analysis

       Chief Leach and Sergeant Abt now move for summary judgment on Mr. Williams’

remaining procedural due process claim, arguing he (1) failed to exhaust his administrative

remedies; (2) failed to adduce evidence of Chief Leach and Sergeant Abt’s personal involvement

in the decisions to transfer Mr. Williams or cancel his hearing; and (3) was not entitled to a hearing

because he was not subjected to discipline. 47 The incarcerated Mr. Williams failed to respond to

the Motion.


                                                  5
        Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 6 of 15




       We conclude, after a careful review of the record, Chief Leach and Sergeant Abt fail to

establish Mr. Williams failed to exhaust available administrative remedies. We further conclude

Mr. Williams fails to adduce evidence as to Chief Leach’s involvement in the alleged due process

violation and accordingly dismiss him. We lastly conclude there are genuine issues of material fact

precluding summary judgment as to the claim against Sergeant Abt.

       A.      Chief Leach and Sergeant Abt fail to prove Mr. Williams did not submit his
               grievances.

       Chief Leach and Sergeant Abt argue Mr. Williams’ claim fails because he has not adduced

evidence he submitted grievance forms relating to his transfer and denial of a hearing. They further

argue his claim must be dismissed because he failed to appeal any of his grievances. We disagree.

       The Prison Litigation Reform Act requires incarcerated persons exhaust all available

administrative remedies before filing suit in federal court. 48 Exhaustion must be “proper,” which

means the prisoner must have completed “the administrative review process in accordance with

the applicable procedural rules, including deadlines, as a precondition to bringing suit in federal

court.” 49 And “[f]ailure to substantially comply with procedural requirements of the applicable

prison’s grievance system will result in a procedural default of the claim.” 50

       Incarcerated persons need only exhaust remedies “available” to them. 51 Our Court of

Appeals instructs, “as soon as a prison fails to respond to a properly submitted grievance or appeal

within the time limits prescribed by its own policies, it has made its administrative remedies

unavailable and the prisoner has fully discharged the PLRA’s exhaustion requirement.” 52 Failure

to exhaust administrative remedies is an affirmative defense which must be pleaded and proved by

Chief Leach and Sergeant Abt. 53

       Chief Leach and Sergeant Abt erroneously argue Mr. Williams failed to adduce evidence

he submitted his grievances. Mr. Williams produced various grievances referencing his transfer

                                                  6
         Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 7 of 15




following the September 16 incident. He need not provide supporting documentation proving he

exhausted his remedies. Chief Leach and Sergeant Abt bear the burden to affirmatively establish

Mr. Williams failed to submit these grievances as shown to us. And they fail to meet this burden.

They do not provide an affidavit from the grievance coordinator, for example, swearing they never

received Mr. Williams’ grievances. 54 They instead simply argue, “all of these slips do not appear

to have be[en] submitted to the prison and were never answered.” 55 This speculation based on

appearances is insufficient to meet their burden in proving Mr. Williams failed to comply with the

grievance process and properly exhaust his administrative remedies.

        We also disagree with the argument Mr. Williams’ claim should be dismissed for failure

to appeal his grievances. As explained above, Chief Leach and Sergeant Abt fail to demonstrate

he never submitted the grievances. The inmate handbook permits inmates to file appeals if they do

not agree with the response provided by the prison; it does not, however, require inmates to appeal

non-decisions. 56 The grievance process did not, therefore, require Mr. Williams to appeal the lack

of responses to his grievances.

        We will, however, permit Chief Leach and Sergeant Abt to move preliminarily for a finding

as to the exhaustion issue before proceeding to a jury trial. “[E]xhaustion constitutes a preliminary

issue for which no right to jury trial exists,” and accordingly, “judges may resolve factual disputes

relevant to the exhaustion issue without the participation of a jury.” 57 Chief Leach and Sergeant

Abt may therefore adduce evidence – and we may determine – the threshold issue of exhaustion

before trial. 58




                                                 7
         Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 8 of 15




         B.       We dismiss the claim against Chief Leach lacking evidence of his personal
                  involvement.
         Chief Leach and Sergeant Abt next argue we should grant summary judgment because Mr.

Williams failed to adduce evidence of their personal involvement in the conduct surrounding his

procedural due process claim. We agree only with respect to Chief Leach. Not as to Sergeant Abt.

         “A defendant in a civil rights action ‘must have personal involvement in the alleged wrongs

to be liable,’ and ‘cannot be held responsible for a constitutional violation which he or she neither

participated in nor approved.’” 59 Supervisory civil rights liability cannot be imposed under section

1983 on a respondeat superior theory. 60 Personal involvement may be shown through allegations

of personal direction or actual knowledge and acquiescence. 61 Neither the filing of a grievance nor

the participation in the after-the-fact review of a grievance are sufficient to show personal

involvement. 62 At the summary judgment stage, Mr. Williams must adduce evidence supporting

Chief Leach’s and Sergeant Abt’s personal involvement in the alleged violation to bring the state

actors to trial. 63

         Mr. Williams fails to adduce evidence of Chief Leach personally involved in the decisions

to transfer Mr. Williams or to cancel his disciplinary hearing. No prison records evidence Chief

Leach’s involvement. Chief Leach further swears he does not play a role in the transfer of

incarcerated persons to disciplinary detention, and he accordingly was not involved in Mr.

Williams’ transfer. Mr. Williams including Chief Leach’s name on grievance forms does not

demonstrate his personal involvement. Mr. Williams offers no other evidence to contradict Chief

Leach’s sworn testimony. In sum, there is simply no basis to find Chief Leach was personally

involved in the alleged unconstitutional conduct. We must grant summary judgment in his favor.




                                                  8
        Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 9 of 15




       C.      There exist genuine disputes of fact as to Sergeant Abt’s personal involvement.

       There remain disputes of fact, however, regarding Sergeant Abt’s personal involvement.

The notice of disciplinary hearing given to Mr. Williams appears to bear Sergeant Abt’s name.

And she only offers Chief Leach’s statement “it is unlikely that Sergeant Abt would have had

anything to do with denying [Mr. Williams] any hearings.” This speculation is insufficient to

overcome the evidence of Sergeant Abt’s involvement. We must deny summary judgment with

respect to Mr. Williams’ due process claim against her.

       D.      We deny summary judgment on the merits of Mr. Williams’ due process claim
               against Sergeant Abt.

       Sergeant Abt argues Mr. Williams’ claim also fails because the prison placed him in

administrative segregation – not disciplinary detention – following the September 16 incident and

therefore did not have to provide him with a hearing. We disagree. Sergeant Abt must address

these issues before the fact finder should there be no preliminary finding of exhaustion based on

later evidence before trial.

       “The process due a pretrial detainee who is transferred to restrictive housing ‘varies

depending on the reason for the transfer, with greater process accorded to prisoners who are

confined for disciplinary infractions than those moved for purely administrative reasons.’”64

Detainees who are transferred into restrictive housing for purely administrative purposes must be

given “an explanation of the reason for their transfer as well as an opportunity to respond.” 65 “This

notice must be within a reasonable time following the transfer and the opportunity to respond can

be satisfied by written grievances.” 66

       Greater process is required when a detainee is transferred to restrictive housing for

disciplinary reasons. This process consists of written notice of the charges at least twenty-four




                                                  9
       Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 10 of 15




hours before the hearing, an opportunity to present witnesses and documentary evidence, and a

written statement of the reasons for the disciplinary action and any supporting evidence. 67

       We cannot determine whether Mr. Williams received the “due” process as a matter of law

because there is conflicting evidence as to whether the prison transferred Mr. Williams for

disciplinary reasons, administrative reasons, or both. Chief Leach swears, for example, it “appears

that [Mr. Williams] was transferred…on September 28, 2015, but it does not appear from the

records that this was based on disciplinary detention.” He further swears Mr. Williams “was placed

in administrative segregation/protective custody based upon the nature of the charges against him,”

where he could have certain privileges. The various Inmate Segregation Activity Logs, however,

conflict at least in part with Chief Leach’s affidavit. For example, the logs appear to show Mr.

Williams had been in segregation since the date of the incident. Chief Leach does not address this.

It also appears as though the prison did not offer Mr. Williams any privileges besides meals

between September 16 and September 27. After September 28, Mr. Williams appears to have been

placed on administrative segregation and given more privileges.

       If the prison placed Mr. Williams on disciplinary detention before administrative

segregation, even briefly, it must afford him greater protections, including the opportunity to

present witnesses and documentary evidence. It is undisputed he did not receive any such

opportunity or hearing. And even assuming the prison transferred Mr. Williams solely for

administrative reasons, due process still requires he receive an explanation for his transfer and an

opportunity to be heard, including through the grievance process. Mr. Williams admits the prison

told him why he was being transferred, but it is still unclear whether he had an opportunity to be

heard regarding those reasons. Mr. Williams claims he submitted grievance forms and requests for




                                                10
          Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 11 of 15




information regarding his transfer and status, but these grievances do not appear to have been

received or responded. 68

          In sum, there remain genuine issues of material fact surrounding the reasons for Mr.

Williams’ transfer and the resulting due process he received, if any. We deny summary judgment

on the merits of Mr. Williams’ due process claim against Sergeant Abt.

III.      Conclusion

          Chief Leach and Sergeant Abt did not satisfy their burden of showing Mr. Williams failed

to grieve and exhaust his administrative remedies. Their speculative suggestions absent sworn

evidence do not suffice. But Mr. Williams has not adduced evidence of Chief Leach’s personal

involvement in the alleged denial of his due process rights but there are questions of material fact

concerning Sergeant Abt’s personal involvement. We also find genuine issues of material fact as

to the reasons for the transfer and the resulting level of due process. We grant the Motion only as

to the claim against Chief Leach. We deny the Motion in all other respects. Mr. Williams’ claim

against Sergeant Abt for violating his procedural due process rights may proceed to trial assuming

there is no further preliminary finding as a matter of law on Mr. Williams’ failure to exhaust his

administrative remedies.


1
  Our Policies require a Statement of Undisputed Material Facts (“SUMF”) and an appendix in
support of summary judgment. Chief Leach and Sergeant Abt filed their Motion and brief in
support of summary judgment and SUMF at ECF Doc. Nos. 187 and 188. They filed an Appendix
at ECF Doc. Nos. 187-1 and 187-2. We cite to their appendix using the ECF number and
corresponding pagination.
2
    ECF Doc. No. 188-2 at 2.
3
    Id.
4
    Id.
5
    See id. at 2-5.


                                                 11
           Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 12 of 15




6
    ECF Doc. No. 188-2 at 10.
7
    ECF Doc. No. 88 at 5.
8
    ECF Doc. No. 188-2 at 10-11.
9
    Id. at 7-9, 12.
10
     See id. at 7-12.
11
   Opening Brief, Williams v. Delaware County Board of Prison Inspectors, No. 19-2735 (3d Cir.
May 11, 2020) (ECF Doc. No. 32 at 172). Mr. Williams attached a disciplinary hearing notice in
his appellate brief which the state actors did not include in their summary judgment appendix. We
take notice of this document and Sergeant Abt’s signature remaining mindful of our obligation to
“read[] [a] pro se party’s papers liberally and interpret[] them to raise the strongest arguments
suggested therein.” Hodson v. Alpine Manor, Inc., 512 F. Supp. 2d 373, 384 (W.D. Pa. 2007)
(citation omitted).
12
     Opening Brief, Williams, ECF Doc. No. 32 at 172.
13
     Id.
14
     ECF Doc. No. 187-2 at 30.
15
     ECF Doc. No. 188-2 at 29.
16
     Id.
17
     Id. at 29-30.
18
     Id. at 30.
19
     Id.
20
     Id.
21
     Id.
22
     Id.
23
     Id.
24
     Id.
25
     ECF Doc. No. 188-2 at 77.
26
     Id.
                                               12
           Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 13 of 15




27
     Id.
28
     Id.
29
     ECF Doc. No. 188-1 at 17.
30
     See ECF Doc. No. 188-1 at 185-202.
31
     Id.
32
     ECF Doc. No. 1.
33
     ECF Doc. No. 88.
34
     Id. at 5.
35
     Id.
36
     Id. at 6.
37
     Id.
38
     See ECF Doc. No. 92.
39
     ECF Doc. No. 108.
40
     Id. at 9.
41
     Id. at 24-25.
42
     ECF Doc. No. 170.
43
     ECF Doc. No. 172.
44
  See Williams v. Delaware County Board of Prison Inspectors, 844 F. App’x 469, 471-75 (3d
Cir. 2021).
45
     Id. at 472-73.
46
     Id.
47
   ECF Doc. No. 187. Summary judgment is proper when “the movant shows that there is no
genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter
of law.” Fed. R. Civ. P. 56(a). “Material facts are those ‘that could affect the outcome’ of the
proceeding, and ‘a dispute about a material fact is ‘genuine’ if the evidence is sufficient to permit
a reasonable jury to return a verdict for the non-moving party.’” Pearson v. Prison Health Serv.,
850 F.3d 526, 534 (3d Cir. 2017) (quoting Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.
                                                  13
           Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 14 of 15




2011)). “Summary judgment is appropriate only if, after drawing all reasonable inferences in favor
of the non-moving party, there exists ‘no genuine dispute as to any material fact’ and the movant
‘is entitled to judgment as a matter of law.’” Moyer v. Patenaude & Felix, A.P.C., 991 F.3d 466,
469 (3d Cir. 2021) (quoting Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 770 (3d Cir. 2018)).
We do not weigh evidence or make credibility determinations. Peroza-Benitez v. Smith, 994 F.3d
157, 164 (3d Cir. 2021) (quoting Baloga v. Pittston Area Sch. Dist., 927 F.3d 742, 752 (3d Cir.
2019)).

“The party seeking summary judgment ‘has the burden of demonstrating that the evidentiary
record presents no genuine issue of material fact.’” Parkell v. Danberg, 833 F.3d 313, 323 (3d Cir.
2016) (quoting Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015)).
If the movant carries its burden, “the nonmoving party must identify facts in the record that would
enable them to make a sufficient showing on essential elements of their case for which they have
the burden of proof.” Willis, 808 F.3d at 643 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986)). “If, after adequate time for discovery, the nonmoving party has not met its burden,
pursuant to Federal Rule of Civil Procedure 56, the court must enter summary judgment against
the nonmoving party.” Willis, 808 F.3d at 643 (citing Celotex Corp., 477 U.S. at 322-323).
48
     42 U.S.C. § 1997e(a).
49
 Cidone v. Blume, No. 07-1889, 2009 WL 3764083, at *4 (M.D. Pa. Nov. 9, 2009) (quoting
Woodford v. Ngo, 548 U.S. 81, 84 (2006)).
50
     Id. (citing Spruill v. Gillis, 372 F.3d 218, 227-32 (3d Cir.2004)).
51
     Shifflet v. Korszniak, 934 F.3d 356, 365 (3d Cir. 2019).
52
     Id.
53
   Cidone, 2009 WL 3764083, at *4 (citing Ray v. Kertes, 285 F.3d 287, 295 (3d Cir. 2002); Brown
v. Croak, 312 F.3d 109, 111 (3d Cir. 2002)).
54
  See Bartelli v. Fedak, No. 04-907, 2006 WL 1008996, at *4 (M.D. Pa. Apr. 13, 2006) (granting
summary judgment to prison officials on exhaustion issue where they submitted an affidavit from
the chief grievance officer swearing there were no records evidencing prisoner ever filed a
grievance concerning the claims raised in the action).
55
     ECF Doc. No. 187 at 13.
56
  Small v. Camden County, 728 F.3d 265 (3d Cir. 2013) (“Because [the prison’s] procedures did
not contemplate an appeal from a non-decision, when [plaintiff prisoner] failed to receive even a
response to the grievances…much less a decision as to those grievances, the appeals process was
unavailable to him.”)
57
     Id. at 271.


                                                    14
          Case 2:17-cv-04348-MAK Document 189 Filed 08/17/21 Page 15 of 15




58
  Id. at 270-71 (concluding the district court properly held an evidentiary hearing to determine
whether the plaintiff properly exhausted his administrative remedies before reaching any of the
other asserted bases for summary judgment).
59
  Hartmann v. Carroll, 929 F. Supp. 2d 321, 326 (D. Del. 2013) (quoting Baraka v. McGreevey,
481 F.3d 187, 210 (3d Cir. 2007)).
60
     Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (citations omitted).
61
     Hartmann, 929 F. Supp. 2d at 327 (citing Rode, 845 F.2d at 1208).
62
     Id. (citations omitted).
63
     Jutrowski v. Township of Riverdale, 904 F.3d 280, 291 (3d Cir. 2018).
64
  Singleton v. Harry, No. 13-2711, 2020 WL 7366365, at *14 (M.D. Pa. Sept. 21, 2020), report
and recommendation adopted, 2020 WL 6689646 (M.D. Pa. Nov. 13, 2020) (quoting Stevenson v.
Carroll, 495 F.3d 62, 70 (3d Cir. 2007)).
65
     Kanu v. Lindsey, 739 F. App’x 111, 117 (3d Cir. 2018) (quoting Stevenson, 495 F.3d at 70).
66
     Id. (citations and quotations omitted).
67
     Id. (citing Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974)).
68
  See Steele v. Cicchi, 855 F.3d 494, 507 (3d Cir. 2017) (“An inmate must merely receive some
notice of the charges against him and an opportunity to present his views to the prison official
charged with deciding whether to transfer him to administrative segregation.... So long as this
occurs, and the decisionmaker reviews the charges and then-available evidence against the
prisoner, the Due Process Clause is satisfied.) (quoting Hewitt v. Helms, 459 U.S. 460, 476 (1983))
(emphasis added).




                                                  15
